Citation Nr: 1453854	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  10-31 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include degenerative changes of the right acromioclavicular joint.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for bilateral hand and feet cold injury residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to November 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The case was certified to the Board by Columbia, South Carolina RO.

In August 2013, the Veteran withdrew his claims of entitlement to an increased rating for prostatitis and to service connection for hypertension and hemorrhoids.  Therefore, those issues are not before the Board for the purpose of appellate review

Review of the documents in the Veteran's Virtual VA electronic claims file reveals VA treatment records and the transcript of the Veteran's October 2014 Board hearing.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the appellant's case should be applied to these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed that he has a right shoulder injury that had its onset during service or is caused or aggravated by his service-connected spine disabilities.  The Veteran has submitted statements indicating that his work in service required a great deal of heavy lifting and that he had stiffness and swelling at that time.  The Veteran and his spouse have testified that these symptoms began in service and have progressively worsened since.  The Veteran has also argued that his right shoulder symptoms may be caused or aggravated by his service-connected spine disorder or by cold injury residuals.  (The appellant is service connected for residuals of a back lumbar injury with bulging disc at L5-S1, and spondylosis at L5; as well as for a thoracic strain with hypertrophic spurring.)  As the Veteran has not yet been afforded a VA examination to determine the etiology of any diagnosed right shoulder disorder, remand is required in order to obtain an examination and opinion addressing the etiology of any right shoulder disorder.

The Veteran also claims entitlement to service connection for sleep apnea, which he believes had its onset during active duty service or is aggravated by his service-connected disabilities and the medication he takes for them.  The appellant contends further that while the April 2013 VA examiner stated that a weight increase led to aggravation of his symptoms and ultimately a diagnosis of sleep apnea, that his service-connected spine disabilities prevent him from exercising and caused him to gain weight.  As there is no competent medical opinion of record which addresses this contention or which provides any rationale regarding the question whether sleep apnea is aggravated by the Veteran's service-connected disabilities, this issue must be remanded for an addendum medical opinion.

Additionally, the record is unclear as to whether the Veteran currently has any clinically diagnosed residuals of cold injury.  While the May 2013 examiner diagnosed the Veteran with cold sensitivity, the appellant has alleged that he suffers from far more serious symptoms including pain, discoloration of the fingernails, numbness, and locally impaired sensation.  The Board therefore finds than a VA examination with a neurologist is needed in order to determine the Veteran's current diagnosis and the etiology of these claimed symptoms.

The Veteran testified at the October 2014 Board hearing that he has been receiving medical treatment, including treatment related to cold injury residuals, from the G.V. (Sonny) Montgomery VA Medical Center in Jackson, Mississippi since 1998.  Currently, VA treatment records have been obtained from June 2000 to the present.  VA must attempt to obtain any outstanding VA treatment records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request all relevant treatment records from the VA Medical Center in Jackson, Mississippi from 1998 to June 2000, and from the Charlie Norwood VA Medical Center in Augusta, Georgia since January 2014.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for an appropriate VA orthopedic examination with a qualified examiner to address the nature and etiology of his right shoulder disorder.  The examiner must be provided access to the Veteran's files in Virtual VA and VBMS.  The examiner must specify in the report that all Virtual VA and VBMS records have been reviewed.  Any indicated evaluations or studies should be conducted.  A complete rationale for any opinions expressed must be provided.

Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should identify any right shoulder diagnoses.

For each diagnosed disorder, the examiner must opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disorder had its onset during or is otherwise related to the Veteran's military service or that it was caused or aggravated (permanently worsened beyond the natural progression) by a cold injury in service, or is caused or permanently aggravated by his service-connected lumbar back injury with bulging disc and thoracic strain with hypertrophic spurring.  The examiner must specifically address the impact of the August 1992 in-service automobile accident, the Veteran's lay statements alleging that he strained his shoulder lifting heavy loads in service, and the statements of the appellant and his wife that he has had symptoms of pain and stiffness in the right shoulder from 1992 to the present.

If the examiner concludes that an opinion cannot be offered without resort to mere speculation, the examiner must address whether research in the medical literature might assist him/her in providing the medical opinion requested in this matter, and if so, such research in the medical literature must be conducted.  The examiner must also indicate whether any use of the phrase "without resorting to mere speculation" reflects the limitations of knowledge in the medical community at large as opposed to the limits of his/her knowledge and expertise in particular.  If after the above factors are taken into consideration, the examiner still continues to find that an opinion cannot be offered as to whether the Veteran's right shoulder disorder is related to service or a service connected disorder he/she must provide the basis for the conclusion.

3.  Obtain an addendum medical opinion addressing the etiology of the Veteran's sleep apnea.  The examiner must be provided access to the Veteran's files in Virtual VA and VBMS.  The examiner must specify in the report that all Virtual VA and VBMS records have been reviewed.

Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should state whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's sleep apnea had its onset during or is otherwise related to any event during service.  The examiner must specifically address the lay statements of the Veteran and his wife that he had symptoms of heavy breathing and not breathing while sleeping since 1992.

The examiner must also state whether sleep apnea was at least as likely as not caused or aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected lumbar back injury with bulging disc and thoracic strain with hypertrophic spurring, by his service-connected migraine headaches, or by medication that he takes for any service-connected disorder.  The examiner must address the Veteran's contention that his service connected disorders impact his ability to sleep comfortably which further aggravates his sleep apnea.  The examiner must specifically address the Veteran's January 1993 service treatment record indicating that back pain impacted his ability to sleep.

The examiner must address the Veteran's contention that his service-connected lumbar back injury with bulging disc and thoracic strain with hypertrophic spurring prevented him from engaging in physical activities, and that this in turn caused him to gain weight and to develop sleep apnea.

If the examiner concludes that an opinion cannot be offered without resort to mere speculation, the examiner must address whether research in the medical literature might assist him/her in providing the medical opinion requested in this matter, and if so, such research in the medical literature must be conducted.  The examiner must also indicate whether any use of the phrase "without resorting to mere speculation" reflects the limitations of knowledge in the medical community at large as opposed to the limits of his/her knowledge and expertise in particular.  If after the above factors are taken into consideration, the examiner still continues to find that an opinion cannot be offered as to whether the Veteran's sleep apnea is related to service he/she must provide the basis for the conclusion.

4.  Schedule the Veteran for an appropriate VA examination with a neurologist to address the nature and etiology of his claimed cold injury residuals.  The examiner must be provided access to the Veteran's files in Virtual VA and VBMS.  The examiner must specify in the report that all Virtual VA and VBMS records have been reviewed.  Any indicated evaluations or studies should be conducted, to include nerve conduction studies, if appropriate.  A complete rationale for any opinions expressed must be provided.

Based on examination findings, medical principles, and historical records, including available service treatment records, and a thorough examination of the Veteran, the neurologist must identify any symptoms associated with cold injury residuals in the hands and feet.

The neurologist must discuss all of the Veteran's claimed symptoms, including cold sensitivity, pain, discoloration of the fingernails, numbness, and locally impaired sensation, and state whether they are at least as likely as not (i.e., there is a 50 percent or greater probability) caused or related to the Veteran's January 1990 cold injury.  The neurologist must specifically address the Veteran's lay statements regarding continuity of symptoms since service.

If any of the Veteran's claimed symptoms are found to be less likely than not related to cold injury, the examining neurologist must provide the likely etiology for these symptoms, to include consideration of whether such symptoms are as likely as not secondary to his service-connected lumbar back injury with bulging disc and thoracic strain with hypertrophic spurring.

If the examiner concludes that an opinion cannot be offered without resort to mere speculation, the examiner must address whether research in the medical literature might assist him/her in providing the medical opinion requested in this matter, and if so, such research in the medical literature must be conducted.  The examiner must also indicate whether any use of the phrase "without resorting to mere speculation" reflects the limitations of knowledge in the medical community at large as opposed to the limits of his/her knowledge and expertise in particular.  If after the above factors are taken into consideration, the examiner still continues to find that an opinion cannot be offered as to whether any residuals of a cold injury to the hands and/or feet is related to service he/she must provide the basis for the conclusion.

5.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners documented their consideration of all relevant records in Virtual VA or VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

7.  Thereafter, the AOJ must readjudicate the issues.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



